Citation Nr: 1339661	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran had active duty service from September 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The Veteran testified before the undersigned at an August 2012 Travel Board hearing before the Board held at the Waco, Texas, RO.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system did not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  A July 2007 RO rating decision denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in July 2007 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claims of bilateral hearing loss and tinnitus.

3.  The competent and credible evidence demonstrates that the Veteran's bilateral hearing loss is related to his active duty service.

4.  The competent and credible evidence demonstrates that the Veteran's tinnitus is related to his active duty service.


CONCLUSIONS OF LAW

1.  The July 2007 RO rating decision which denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385(2013).

5.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The petition to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus have been granted, as discussed below.  Therefore, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, given the favorable disposition of the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have also been accomplished.

New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Veteran's initial claim of entitlement to service connection for bilateral hearing loss was denied by a RO rating decision dated July 2007.  The basis for the denial was that there was no evidence the Veteran's bilateral hearing loss and tinnitus were incurred in or caused by service.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed a claim to reopen in August 2009.  The evidence added to the record since July 2007 included an August 2012 evaluation from a private examiner which provided a positive nexus opinion, and various statements, including testimony at the August 2012 Travel Board hearing, with the Veteran asserting that he has had bilateral hearing loss and tinnitus since his active duty service.  The Board finds that this evidence is both new and material.  Therefore, the claim is reopened.  

Service Connection

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran contends that exposure to the flight line and an explosion in the fire station while working in fire protection in the Air Force resulted in his current bilateral hearing loss and tinnitus.  The Veteran reported at his August 2012 Travel Board hearing that he was constantly exposed to the noise of the flightline.  He further noted one specific incident involving the explosion of a tank within the fire station that was extremely loud.  He also testified that he began having tinnitus during active duty but did not report it because he believed it was as a result of his nerves.  He further stated at his hearing that he first started noticing bilateral hearing loss and tinnitus about 8 or 9 months prior to leaving the military when he started having trouble hearing the alarm bells at the fire station.  The Veteran's Report of Separation from the Armed Forces (DD Form 214) indicates that his military occupational specialty was fire protection.  The Veteran is competent and credible to report the circumstances of his service, and there is no evidence which contradicts his report.  

The Veteran's service treatment records indicated that his hearing did worsen while in service, although it was still within normal limits upon separation.  There is no indication in his service treatment records that he complained of either hearing los or tinnitus while on active duty. 

The Veteran was afforded a VA audiological examination in May 2007.  Audiometric testing showed bilateral hearing loss for VA purposes, as well as tinnitus.  The VA examiner opined that the Veteran's hearing loss may be military service connected as well as connected to the Veteran's occupation as a fire fighter post military.  TheVeteran was also afforded a VA ear disease examination in June 2007.  The June 2007 VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or a result of the the Veteran's in-service fire fighting on the flightline as fire fighters in the Air Force on the flight line wear extensive head, eye, and ear protection.  

The Veteran submitted a private evaluation by a hearing instrument specialist which again provided a diagnosis of hearing loss and tinnitus and opined that continuous exposure to noisy situations, as on the flight deck, cause hearing loss and tinnitus.  

Based on its review of the entire record, the Board finds the competent and credible evidence to be at least in relative equipoise in showing that the Veteran's current bilateral hearing disorder and tinnitus are as likely as not due to the result of harmful noise exposure as would be consistent with the Veteran's active duty service, including exposure to the flightline and an explosion during active duty service.  38 U.S.C.A. § 1154(a) (West 2002).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received; the claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted. 
Service connection for tinnitus is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


